UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 19, 2011 Date of report (date of earliest event reported) Raymond James Financial, Inc. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-9109 59-1517485 (Commission File Number) (IRS Employer Identification No.) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Offices) (Zip Code) (727) 567-1000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 19, 2011, Raymond James Financial, Inc. issued a press release disclosing its results for the first quarter ended December 31, 2010.A copy of the release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information furnished herein, including Exhibit 99.1, is not deemed to be "filed" for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section.This information will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference. Item 7.01 Regulation FD Disclosure On January 19, 2011, Raymond James Financial, Inc. issued the press release referred to under Item 2.02 providing previously non-public information consisting of statements relating to the Company’s business and results of operations. Item 9.01 Financial Statements and Exhibits (d) The following is filed as an exhibit to this report: Exhibit No. 99.1 Press release dated January 19, 2011, issued by Raymond James Financial, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAYMOND JAMES FINANCIAL, INC. Date: January 19, 2011 By: /s/ Jeffrey P. Julien Jeffrey P. Julien Executive Vice President - Finance and Chief Financial Officer
